                Case 1-18-43991-jmm                    Doc 87-1      Filed 11/16/20      Entered 11/16/20 13:02:37


 Information to identify the case:
 Debtor 1              Toni G. Simons                                                 Social Security number or ITIN   xxx−xx−4139
                       First Name   Middle Name    Last Name                          EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                             Social Security number or ITIN _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)
                                                                                      EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court            Eastern District of New York
                                                                                      Date case filed for chapter 13 7/11/18
 Case number:          1−18−43991−jmm




                                                    NOTICE REASSIGNING CASE

NOTICE IS HEREBY GIVEN THAT:

The above captioned case has been reassigned to the Honorable Jil Mazer−Marino, United States Bankruptcy Judge,
pursuant to an order dated November 16, 2020.

Please take note of the new case number: 1−18−43991−jmm .


 Dated: November 16, 2020


                                                                          For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnre7.jsp [Notice of Reassignment of Chapter 7 Case rev 02/01/17]
